Hubbard, J.
It is objected that the committee to procure the fire engines could not legally proceed to act, till the meeting at which they were appointed was dissolved, as the town might, at the adjournment, reconsider their vote and rescind the power conferred; and that in fact, at a meeting called for the purpose and held at a previous hour, on the same day with the adjourned meeting, the vote was reconsidered and the committee discharged. And it is contended that it was incumbent on the plaintiffs to ascertain the extent of the authority of the committee to bind the town, before contracting with them, and to take notice of the adjournment. But we are of opinion that the authority conferred upon the committee was not conditional, nor dependent on'any further action of the town, on the day of adjournment; that they, having been appointed to procure the engines, without any restriction, except as to the cost thereof, had a right to go on immediately and contract for the engines; and that, acting within the powers given, their proceedings were binding on the town. To have been affected by the adjournment, the subject should have been suspended, or the committee directed not to proceed till the meeting was dissolved. An adjournment is for the purpose of acting upon matters not determined, or not yet brought forward for action, and not to revise matters disposed of and finished. And though matters acted upon, where no step has been taken in which the rights of others are affected, may be reconsidered and rescinded ; yet *457when the subject of the votes has been so far carried into effect that rights and duties have grown out of such action, the town cannot, at an adjournment of the same meeting, by a mere reconsideration of their previous act, destroy or affect any right thus vested.
As a further answer to this objection, it is insisted by the plaintiffs that, immediately after the votes authorizing the purchase of the engines and the appointment of a committee for the purpose, a further vote was passed, that they would not reconsider those votes, and that such vote was binding on the town; so that there was no legal right to rescind them at the adjourned meeting. But the case before us requires no specific decision on the legal effect of such a vote not to reconsider. The consequence probably was, to assure the committee, as well as the plaintiffs, (if communicated to them,) that the town would not rescind their doings; but we are strongly inclined to think it could not bind the town, so as to prevent a future action thereon, if no intermediate steps had been taken. The technical rules of a legislative body, framed for its own convenient action and government, are not of binding force on towns, unless such rules have been so acted upon and enforced by the town in their regular meetings, as to create a law for themselves and binding on the inhabitants.
Again; it is argued that the committee exceeded their authority, in agreeing to give the plaintiffs, in payment, town orders payable at a future time with interest, which, when payable, would exceed $2000, and consequently that the town are not bound by the doings of the committee. But we are of opinion that the town, not having provided the committee with money to pay for the engines, nor restricted them, by the vote, to a cash purchase on delivery, they were authorized to contract for payment at a future day with interest; and whether the committee were empowered to stipulate for the town orders or not, it did not affect the contract as to price and credit given, as the price contracted for did not exceed the sum authorized by the vote.
The defendants also object to the plaintiffs’ recovery in *458this action, on the ground that general indebitatus assumpsit is not the proper form of declaring, but that the plaintiffs’ remedy, if they are entitled to any, is by declaring specially on the contract, and alleging a breach of it by the defendants. It is contended by the plaintiffs, in answer to this objection, that having made the engines contracted for, and delivered them in pursuance of their agreement, and the town having refused to deliver the town orders in payment, nothing further remained to be done on the plaintiffs’ part; and that the only duty to be performed is the payment of the cost of the engines ; to enforce which the action of indebitatus assumpsit well lies.
It is certainly a well settled rule in pleading, that where there has been a special agreement, the terms of which have been performed, it is not necessary to declare specially on such agreement, but a general count of indebitatus assumpsit is sufficient. But the facts, as proved in this case, show no acceptance of the engines manufactured, but a direct refusal to receive them. While the contract was executory, the defendants revoked the authority under which it was made, and gave notice to the plaintiffs ; and afterwards, upon being called upon, declined to deliver the orders, not for want of authority in the selectmen or committee to draw them, but on the ground that they were not bound by the contract of the committee.
Though the revocation of the authority, and notice thereof vo the plaintiffs, and the refusal to accept the engines, furnish no substantial ground of defence to the plaintiffs’ claim for damages, yet they do create an objection to the plaintiffs’ form of declaring in the case. There was no acceptance of the engines. The delivery at the depot of the rail road did not, under the circumstances, constitute an acceptance. Atkinson v. Bell, 8 Barn. & Cres. 277, and 2 Man. & Ryl. 292. Anderson v. Hodgson, 5 Price, 630. Hilliard on Sales, 322.
The credit also had not expired when the action was commenced ; and it has been repeatedly held, that where goods have been sold and delivered on a credit of three months, to *459be paid for by a bill at two months, after the expiration of three months — thus giving five months’ credit — indebitatus assumpsit will not lie, upon a refusal to give the bill, before the expiration of the term of credit; but that the plaintiffs’ remedy is for a breach of the special contract to be set out in he declaration. Mussen v. Price, 4 East, 147. Dutton v. Solomonson, 3 Bos. & Pul. 582. Loring v. Gurney, 5 Pick. 16. 1 Stephens N. P. 284. 1 Chit. Con. (5th Amer. ed.)
441, 774, and cases there cited. The remedy of the plaintiffs, therefore, is by action on the special contract, and not in indebitatus assumpsit.
It has been argued that the plaintiffs, having acted in good faith, are fairly entitled to the fruit of their labor, which can only be realized by a fulfilment of the contract on the part of the defendants. But the objection is rather nominal than substantial, as the plaintiffs will be entitled to recover in damages to the extent of the injury they have sustained.
The nonsuit is to stand, unless a motion should be made to take it off and amend the declaration. Such a motion may be granted on terms.